            Case 1:17-cv-01769-DAD-SAB Document 83 Filed 03/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA

 9
     CLAUDE CARR,                                        Case No. 1:17-cv-01769-DAD-SAB (PC)
10
                    Plaintiff,                           ORDER GRANTING DEFENDANT’S
11                                                       MOTION TO EXTEND THE TIME TO FILE
             v.                                          A REPLY
12
     TED PRUITT,                                         (ECF No. 82)
13
                    Defendant.
14

15          Claude Carr (“Plaintiff”) is appearing pro se and in forma pauperis in this civil rights

16 action pursuant to 42 U.S.C. § 1983.

17          Currently before the Court is Defendant’s motion to extend the time to file a reply to

18 Plaintiff’s opposition, filed March 15, 2021.

19          Good cause having been presented, it is HEREBY ORDERED that Defendant is granted

20 until March 19, 2021 to file a reply to Plaintiff’s opposition.

21
     IT IS SO ORDERED.
22

23 Dated:      March 16, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                     1
